Citation Nr: 1709603	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO. 09-18 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for chronic lumbosacral strain.

2. Entitlement to compensable ratings for bilateral hallux valgus deformities.

3. Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel
INTRODUCTION

The Veteran served on active duty with the United States Army from July 1998 to December 1998 and from October 2004 to December 2005. She also had additional Reservist service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1. Throughout the entire rating period, the Veteran's chronic lumbosacral strain has not produced ankyloses, nor required physician-prescribed bed rest.

2. Throughout the entire rating period, the Veteran's bilateral hallux valgus deformities have not required surgery for resection of metatarsal head, nor has the severity been equivalent to amputation of the great toe.

3. The Veteran's left knee disability was shown to a compensable degree within one year of separation from service.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for degenerative joint disease of the lumbosacral spine have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes 5010, 5237 (2016).


2. The criteria for a compensable rating for bilateral hallux valgus deformities have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.21, 4.71a, Diagnostic Code 5280 (2016).

3. The criteria for service connection for a left knee disability, to include as secondary to a service-connected right knee disability have been met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by an April 2011 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran was afforded several necessary examinations. The VA examiners provided clear explanations in support of their opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examinations and medical opinions are informed, competent, and responsive to the issues.

The case was remanded in April 2016 in order for the AOJ to review the Veteran's service treatment records, which were associated with the claims file after certification to the Board, as well as to provide the Veteran with VA examinations concerning her neck and left knee. The Veteran was afforded an in-person examination in June 2016, and the AOJ reviewed the new evidence before certifying the case to the Board. Therefore, there is substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Rating for Service-Connected Degenerative Joint Disease of the Lumbosacral Spine and Bilateral Hallux Valgus Deformities

The Veteran contends that her lumbosacral spine and bilateral hallux valgus deformity disabilities are more severe than is contemplated by the currently-assigned rating, and asserts that higher ratings are warranted.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The Veteran's service-connected chronic lumbosacral strain has been rated under Diagnostic Code 5237 (arthritis, degenerative). Diagnostic Codes 5235 through 5243 pertain to various disease and injuries of the spine. Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. The criteria for a 30 percent evaluation pertain only to the cervical spine and are therefore not applicable in this case. A 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine. A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a.

In addition to the Spine Formula, VA's regulations contain a Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016). Ratings under this diagnostic code are assigned according to the duration of "incapacitating episodes" throughout the year due to IVDS. An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id. Pertinent to the current appeal, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. Id. A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. Id. A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. Id. Finally, a 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. Id.

The preponderance of the evidence is against the claim. During the June 2016 VA examination, the Veteran's forward flexion was 35 degrees, extension 35 degrees, left and right lateral flexion 40 degrees, and left and right lateral rotation 70 degrees. The VA examiner determined there was no functional loss to include less movement than normal, pain on movement, or disturbance of locomotion. The VA examiner also determined there was no radiculopathy. The evidence does not show that the Veteran has ankyloses of the thoracolumbar spine. Therefore, a higher disability evaluation is not warranted under Diagnostic Code 5237 for limitation of motion under the General Rating Formula. A higher disability evaluation is also not warranted under the formula for IDVS based on incapacitating episodes, as the Veteran has not stated, nor does the evidence support, that she experienced any incapacitating episodes.

The Veteran's bilateral hallux valgus deformities are rated under Diagnostic Code 5280. Under DC 5280, unilateral hallux valgus warrants a 10 percent rating if post resection of the metatarsal head or if the severity of symptoms is equivalent to amputation of the great toe.

The words "moderate," "moderately severe," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2016). The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2016).

The preponderance of the evidence is against the claim. The Veteran has complained of difficulty with prolonged standing or walking, tenderness and pain, all of which she is competent to report as they are lay observable symptoms. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). During the February 2015 VA examination, the examiner noted no functional limitation with standing and walking, as well as the use of orthotic inserts in her shoes. The VA examiner also noted complaints of pain in both of the Veteran's feet as well as difficulty with prolonged standing and walking. Upon objective examination, the examiner found the Veteran's left and right hallux valgus to be characterized by mild or moderate symptoms. The examiner also noted no history of surgery for hallux valgus. Finally, the examiner noted that the Veteran would not be equally well served by amputation of either the left or right foot.

VA treatment records reflect continued complaints of pain in the Veteran's feet bilaterally. However, none of the records indicate that the Veteran's left or right hallux valgus is manifested either by severe symptoms with functional equivalent to amputation of the great toe or by surgery marked by resection of the metatarsal head. Based on the lay and medical evidence of record, the Board finds the preponderance of the evidence is against a finding that initial compensable ratings for left and right foot hallux valgus are warranted in this case. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5280.

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111(2008). 

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321 (b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. In this regard, the Veteran is service-connected for chronic lumbosacral strain, a right knee disability, tinnitus, bilateral hallux valgus deformities, and enlarged lymph nodes.

The symptomatology and impairments caused by the Veteran's chronic lumbosacral strain and bilateral hallux valgus deformities are specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required. The schedular rating criteria specifically provide for disability ratings for diseases of the spine based on incapacitation, accompanying symptoms, and range of motion. See 38 C.F.R. § 4.71a. In this regard, the Veteran's chronic lumbosacral strain is manifested by limitation of movement and pain. See 38 C.F.R. § 4.71a, Diagnostic Codes 5237. The Veteran has reported functional impairments; however, such impairment is considered as part of the schedular rating criteria. With regard to the Veteran's bilateral hallux valgus deformities, the schedular rating criteria specifically provide for factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). The Veteran's bilateral hallux valgus deformities are manifested by difficulty with prolonged standing or walking, tenderness, achiness, and pain. While the Veteran has reported functional impairments these are considered as part of the schedular rating criteria. Accordingly, the Board finds that the schedular rating criteria are adequate to rate the symptomatology and functional impairment associated with the disabilities on appeal.

The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on her daily life. Further, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. As such, and in the absence of exceptional factors associated with the Veteran's service-connected disabilities, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology. Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met. Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered whether entitlement to any Special Monthly Compensation (SMC) benefits is warranted for the Veteran's disability picture; however, it determines that entitlements to any additional SMCs are not warranted for this case. 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2016); Akles v. Derwinski, 1 Vet. App. 118 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).

The Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case. Rice v. Shinseki, 22 Vet. App. 447 (2009). There is no indication in the record that the Veteran is unemployable due to her service-connected disabilities. Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.

Service Connection for a Left Knee Disability

The Veteran contends that service connection for her left knee disability is warranted and has offered two theories of entitlement. First, the Veteran contends that her left knee disability is a result of her fall in service. Secondly, the Veteran contends that her left knee disability was caused by her service-connected Osgood-Schlatter disease of the right knee.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury. To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Degenerative joint disease is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. 
§ 3.303(b) apply. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d at 1377. 

The Veteran demonstrates a current disability. The Veteran was diagnosed with degenerative arthritis of the left knee in 2014 and left knee strain in 2016. See, e.g. June 2016 VA Examination.

The Veteran's disability manifested to a compensable degree within a year of separation from service. The Veteran first complained of left knee pain in February 2006-just 3 months after separation from service. The Veteran again sought treatment for left knee pain in February 2007. The Veteran is competent to report symptoms that she perceives through her own senses. See Layno, 6 Vet. App. 465, 469. When the evidence shows a continuity of symptomatology after service, the disease shall be presumed to have been incurred in service. Therefore, the Board finds that symptoms of a left knee disorder were continuous since service separation under 38 C.F.R. § 3.303 (b).

While the June 2016 VA examiner opined that the Veteran was not entitled to compensation for a left knee disability based on lack of treatment in service, the VA examiner did not discuss the Veteran seeking treatment for pain in her left knee shortly after separation. The VA examiner did not discuss the Veteran's lay contentions that the injury to her left knee occurred simultaneous to that of her right knee, and based the opinion solely on the absence of documented treatment in service. See Dalton, 21 Vet. App. 23 (examination was inadequate where the examiner did not comment on the veteran's report of an in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion). As a result, the opinion is not dispositive. 

As the Board has determined that Veteran's left knee disability is etiologically related to her active service, further discussion on the matter of secondary service connection is not necessary. 

Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise in showing that service connection for degenerative joint disease of the left knee is warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.



ORDER

An increased rating in excess of 10 percent for chronic lumbosacral strain is denied. 

A compensable rating for bilateral hallux valgus deformities is denied. 

Service connection for a left knee disorder is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


